              -.-------

,{;    ',~·   ·-!•
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of I
                                                                                                                                                                        i!

                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November 1, 1987)
                                            v.

                             Ricardo Ulises Robles-Cruz                                           Case Number: 3:19-mj-22228

                                                                                                  Gerald T McFadden
                                                                                                  Defendant's Attorney


      REGISTRATION NO. 85546298
      THE DEFENDANT:
       l:8J pleaded guilty to count( s) _
                                        1 of
                                          _Complaint
                                             ___o__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                                          Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                1

       D The defendant has been found not guilty on count( s)
                                                                                           ------------------~

       D Count(s)                                                                                  dismissed on the motion of the United States.
                             -----------------~



                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      g[ TIME SERVED                                         D _ _ _ _ _ _ _ _ _ _ days

       l:8J          Assessment: $10 WAIVED l:8J Fine: WAIVED
       l:8J          Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the           defendant's possession at the time of arrest upon their deportation or removal.
       D             Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Monday, June 3, 2019
                                                 .--~~&-~;·m-.--W:-:~~~·---A;at;e~o~f~I~m~p~o;si~ti~o~n~o~f~S~e~nf.te~n~c;e_ _ _ _ _ __
                                                            ~
                                                                    1
                                                                  ~ -~--~ ~-c.·~ tl~i~

                                                                JUN 0 3 2019                         0   Bl! ROBERTN. BLOCK
                                                                                                   ITED STATES MAGISTRATE JUDGE
                                                    CLE::r-lK US DIS 1 l~iCT COURT
                                                 SOUTHCHN DISTRICT OF CALIFORNIA
                                                 BY                                      DEPUTY

      Clerk's Office Copy                                                                                                                    3: 19-mj-22228
